                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


MICHAEL YOUNG                                               CIVIL ACTION

VERSUS                                                      NO. 17-6329

JAMES LEBLANC, ET. AL.                                      SECTION: “B”(4)


                              ORDER AND REASONS

      Before the Court are Plaintiff Michael Young’s Second Motion

for Temporary Restraining Order (“TRO”) and Preliminary Injunction

(Rec.     Doc.   25),    Magistrate       Judge’s    Partial    Report     and

Recommendation (Rec. Doc. 28), and Plaintiff’s objections (Rec.

Doc. 33). Accordingly,

        IT IS ORDERED that Plaintiff’s objections are OVERRULED and

the   Magistrate    Judge’s    Partial    Report    and   Recommendation

are ADOPTED as the Court’s opinion.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff is a state inmate housed in B.B. Sixty Rayburn

Correctional Center. See Rec. Doc. 28 at 1; Rec. Doc. 33 at 1. He

filed a civil rights complaint under 42 U.S.C. § 1983, against

Defendants 1, proceeding pro se and in forma pauperis. See Rec.

Doc. Nos. 1, 4, 7. In his Complaint, Plaintiff alleged that after



1 The Defendants are: Department of Corrections Secretary James LeBlanc, Warden

Sandy McCain, Warden Robert Tanner, Assistant Warden Keith Bickham, Assistant
Warden Beverly Kelly, Colonel Craig Kennedy, Major Jeff Williams, Major Tim
Crawford, Captain Ronnie Seal, Social Worker Gina Todd, Specialist Amy Stogner,
and Correctional Officer Jules Hebert.


                                      1
he   filed    a    Prison    Rape   Elimination   Act   Complaint    against

Defendant Officer Jules Hebert in 2015, Defendant Hebert labeled

him a “snitch” to the other inmates. See Rec. Doc. 16 at 2; Rec.

Doc. 4 at 11.      Furthermore, Plaintiff asserts that the Defendant-

Correctional Officers refuse to adequately protect him from

assaults by other inmates and retaliatory harassment by certain

prison officials. See Rec. Doc. 4 at 11; Rec. Doc. 28 at 2.

      On August 9, 2017, Plaintiff filed a motion for TRO and

preliminary injunction, claiming that he made numerous requests

to Defendants for transfer to another facility or additional

protection from the assaults of other inmates. See Rec. Doc. 9 at

1-3. On September 22, 2017, Magistrate Judge Roby reviewed the

motion and recommended it be denied. See Rec. Doc. 14. On October

11, 2017, Plaintiff filed objections. See Rec. Doc. 16. On

November 29, 2017, this Court issued its Order and Reasons

adopting the report and recommendation. See Rec. Doc. 18.

      On September 26, 2018, Plaintiff filed the instant motion

for TRO and preliminary injunction, arguing the same contentions

he   argued   in    his     previous   motion   for   TRO   and   preliminary

injunction. See Rec. Doc. 25. On September 4, 2018, Magistrate

Judge Roby again recommended that the motion be denied. See Rec.

Doc. 28. On September 24, 2018, Plaintiff filed objections to

the partial report and recommendation. See Rec. Doc. 33.




                                        2
LAW AND ANALYSIS

     A. TRO and Preliminary Injunction

     Pursuant to Federal Rule of Civil Procedure Rule 65, a party

seeking temporary and preliminary injunctions must allege specific

facts and show that he will suffer immediate and irreparable harm.

See FED. R. CIV. P. 65. To obtain a TRO or preliminary injunction

the applicant must establish: (1) a substantial likelihood of

success on the merits; (2) a substantial threat that the party

will suffer irreparable harm if the injunction is not granted; (3)

the movant’s substantial injury outweighs any possible damage to

the nonmovant party; and (4) the grant of the injunction is in the

public interest. See Moore v. Brown, 868 F.3d 398, 402-03 (5th

Cir. 2017); Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009).

A movant must carry the burden of persuasion on all four elements.

See Heil Trailer Int’l Co. v. Kula, 542 Fed. App’x 329, 331 (5th

Cir. 2013); Voting for Am., Inc. v. Steen, 732 F.3d 382, 386 (5th

Cir. 2013); Texas     Med. Providers Performing Abortion Servs. v.

Lakey, 667 F.3d 570, 574 (5th Cir. 2012).

     The party seeking an injunction must show that he will suffer

both imminent and irreparable harm absent the injunction. See FED.

R. CIV. P. 65. The Fifth Circuit has held that except in those

exceptional   cases   to   prevent   clear   and   imminent   irreparable

injury, the courts will not issue an injunction. See Heath v. City

of New Orleans, 320 F. Supp. 545, 546        (E.D.   La.   1970), aff'd,


                                     3
435 F.2d 1307 (5th Cir. 1971). A party may not assert speculative

arguments.     Mere     speculation     of     an    irreparable    injury    is

insufficient. See Holland Am. Ins. Co. v. Succession of Roy, 777

F.2d   992,   997     (5th   Cir.   1985)    (“Speculative     injury    is   not

sufficient; there must be more than an unfounded fear on the part

of the applicant.”); see also Monumental Task Comm., Inc. v. Foxx,

157 F. Supp. 3d 573, 583 (E.D. La 2016); Hanna v. Lynn 1993 U.S.

App. LEXIS 39363 *2 (5th Cir. Sept. 22, 1993). Therefore, an

injunction will not be issued “simply to prevent the possibility

of some remote future injury.” Monumental Task Comm., Inc., 157 F.

Supp. 3d at 583. The injury must be actual and imminent, not based

off of conjecture or theoretical hypotheticals.

       Courts have repeatedly recognized the delicate nature of

issuing injunctions that are requested in the prison setting.

Specifcally,     federal      courts,       due     to   judicial   restraint,

reluctantly interfere with matters dealing with prison operations.

See Smith v. Bingham, 914 F.2d 740, 742 (5th Cir. 1990). Federal

courts give a range of deference to the decisions of prison

administrators        when    it    pertains        to   matters    of   prison

administration, including discipline and the status of inmates.

See id.   The issuance of temporary and preliminary injunctions “is

an extraordinary and drastic remedy.” Harris County v. Carmax Auto

Superstores Inc., 177 F.3d 306, 312 (5th Cir. 1999); White v.

Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989). In other words,


                                        4
injunctions should not be issued as ordinary practice, but only

when the movant meets the burden of persuasion. See Harris County,

177 F.3d at 312.

     B. Plaintiff Fails to Meet Burden

     Upon review of the record, this Court finds that Plaintiff

again fails to carry his burden. Specifically, he fails to show

that he will suffer an irreparable injury or that an irreparable

injury is imminent. Plaintiff, without any proof, argues that he

has suffered serious harm and at a substantial risk of one of the

inmates “harming or killing [him].” See Rec. Doc. 33 at 8. The

Court acknowledges that Plaintiff has submitted letters attached

to his pleadings that show each of his complaints to the prison

were addressed and investigated by prison officials. See Rec. Doc.

25. However, Plaintiff has not produced any medical reports,

incident reports, nor any evidence to support his mere conclusory

statements that he is being assaulted by other inmates and that

Defendants are failing to do anything about it.

     Despite the fact that Plaintiff is in a one-man cell already,

Plaintiff asserts a fear of being returned to general population

and being attacked by other inmates. As courts have repeatedly

held, an injunction will not be granted for speculative concerns

or fears that are not imminent and actual. See Monumental Task

Comm., Inc., 157 F. Supp. 3d at 583. Thus, Plaintiff’s concerns of

being retaliated against or attacked in the future are speculative.


                                5
Furthermore, as the Magistrate Judge noted, the prison officials

have already told him that they will provide additional protection

if he reports specific activity with an identified enemy. See Rec.

Doc. 28 at 5. This Court, in its previous Order and Reasons found

that Plaintiff’s assertion that Defendants will allow the other

inmates to kill him because Defendants have constantly failed to

protect him is also speculative. See Rec. Doc. 18 at 7. Therefore,

Plaintiff has again failed to establish that he will suffer an

imminent and irreparable injury if his motion is not granted. The

Magistrate Judge’s report and her prior Order and Reasons denying

the TRO and preliminary injunction are supported by the record and

law. See Rec. Doc. Nos. 18, 28.

     New Orleans, Louisiana, this 8th day of March, 2019.




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                  6
